DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 10/14/2021 and IDS filed 07/20/2021.

Claims 1-2, 4-12 are pending and being examined.  Claims 3 and 13-34 are canceled.  Claims 1 and 2 are amended with no new subject matter being introduced.

Claims 1-2 ad 4-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “the adsorbent material comprising copper oxide, magnesium oxide, and aluminum oxide, wherein an atomic ratio of copper to magnesium to aluminum of the adsorbent material is X:Y:Z, wherein X is greater than or equal to 0.6 and less than or equal to 0.9, wherein Y is greater than 0 and less than or equal to 0.2, wherein Z is greater than 0 and less than or equal to 0.2, and wherein X + Y + Z is equal to 1; regenerating the adsorbent material after exposing the adsorbent material to the input gas, and alternating the exposing and the regenerating in a sequence of a plurality of repetitions, wherein subsequent to the alternating the 
Minnesota (WO 2015/073372 A2) and Apyron (WO 02/40149 A2) are considered to be the closest prior art.
Minnesota teaches a method of removing hydrogen sulfide form an input gas comprising exposing an adsorbent material to an input gas to obtain an output gas, wherein a concentration of hydrogen sulfide of the output gas is less than a concentration of hydrogen sulfide of the input gas (Minnesota, abstract and last 2 paragraphs on page 3).  Minnesota teaches that the gas stream is heated to a temperature of about 150 to about 250°C before being passed through the sorbent composition (Minnesota, last paragraph on page 3).  Minnesota teaches regenerating the adsorbent material after exposing the adsorbent material to the input gas and alternating the exposing and the regenerating in a sequence of a plurality of repetitions, where subsequent to the alternating the exposing and the regenerating in the sequence of the plurality of repetitions, the adsorbent material has a sulfur adsorption capacity in the range from 70% to 100% of the sulfur adsorption capacity prior to the regeneration (Minnesota, page 8). 
Apyron teaches that by using a special binder for adsorbent and/or catalytic particles, improved or new adsorbent and/or catalytic properties can be achieved due to the synergy between the binder and adsorbent and/or catalyst particle (Apyron, page 5).  Apyron teaches the adsorbent particles of his invention chemically bond to and very tightly retain the adsorbate material and attributes the enhanced adsorptive capacity of 
Although Apyron teaches adsorbents comprising three different metal oxides such as aluminum/copper/magnesium oxide, he also teaches adsorbents comprising two different metal oxides and that the enhancement of the adsorbent is due to the binder system and contacting of the adsorbent particle with acid and not the presence of three metal oxides (i.e., such as claimed metal oxides present in the claimed atomic ratios) versus two metal oxides.  Apyron’s adsorbent binds tightly to the contaminant and although it is regenerable, there is no teaching that his adsorbent would be capable of being regenerated multiple times and still retain 70-100% of its sulfur adsorption capacity.
Minnesota and Apyron, alone or combined, do not teach nor render obvious the claimed adsorbent material comprising copper oxide, magnesium oxide, and aluminum oxide with the claimed atomic ratios of copper to magnesium to aluminum wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734